Case 2:20-cv-00125-JRG Document 1-6 Filed 04/26/20 Page 1 of 10 PageID #: 91




                           Exhibit C-1
Case 2:20-cv-00125-JRG Document 1-6 Filed 04/26/20 Page 2 of 10 PageID #: 92




                                 Fig. 1




                                 Fig. 2
Case 2:20-cv-00125-JRG Document 1-6 Filed 04/26/20 Page 3 of 10 PageID #: 93




                                 Fig. 3




                                 Fig. 4



                                 Fig. 5



                                 Fig. 6
Case 2:20-cv-00125-JRG Document 1-6 Filed 04/26/20 Page 4 of 10 PageID #: 94




                                 Fig. 7




                                 Fig. 8
Case 2:20-cv-00125-JRG Document 1-6 Filed 04/26/20 Page 5 of 10 PageID #: 95




                                 Fig. 9
Case 2:20-cv-00125-JRG Document 1-6 Filed 04/26/20 Page 6 of 10 PageID #: 96




                                Fig. 10




                                Fig. 11
Case 2:20-cv-00125-JRG Document 1-6 Filed 04/26/20 Page 7 of 10 PageID #: 97




                                Fig. 12
Case 2:20-cv-00125-JRG Document 1-6 Filed 04/26/20 Page 8 of 10 PageID #: 98




                                Fig. 13
Case 2:20-cv-00125-JRG Document 1-6 Filed 04/26/20 Page 9 of 10 PageID #: 99




                                Fig. 14




                                Fig. 15
Case 2:20-cv-00125-JRG Document 1-6 Filed 04/26/20 Page 10 of 10 PageID #: 100




                                 Fig. 16
